UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

13-CR-427 (PAE)
«Ye
ORDER
FRANCISCO CARTAGENA,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On June 15, 2021 the Court received a pro se motion for early termination of supervised
release from defendant Francisco Cartagena. The Court asks Mr. Cartagena’s trial counsel,
Thomas Kenniff, to submit a memorandum in support of Mr. Cartagena’s motion. This

memorandum is due July 12, 2021. The Government’s response is due July 26, 2021. The Court

Paul A. Engel

PAUL A. ENGELMAYER
United States District Judge

does not invite a reply.

SO ORDERED.

Dated: June 24, 2021
New York, New York
